                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 6:18-CR-00040-RWS
v.                                                 §
                                                   §
                                                   §
BERYL-ANNE TUFON LOBE,                             §
                                                   §

            FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                 BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b), this matter has been referred by the District Court for

administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

Procedure.

       On March 6, 2020, this cause came before the undersigned United States Magistrate

Judge for guilty plea and allocution of the Defendant on Count One of the Indictment. Count

One charges a violation of Title 18 U.S.C. § 371 – Conspiracy To Violate the Anti-Kickback

Statute. After conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P.

11, the Court finds:

       a.         That the Defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

United States Magistrate Judge subject to a final approval and imposition of sentence by the

District Court.

       b.         That the Defendant and the Government have entered into a plea agreement which

has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).
       c.      That the Defendant is fully competent and capable of entering an informed plea,

that the Defendant is aware of the nature of the charges and the consequences of the plea, and

that the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
      .
containing each of the essential elements of the offense.

       d.      Defendant has waived her right to object to the findings of the Magistrate Judge in

this matter so the Court will present this Report and Recommendation to Judge Schroeder for

adoption immediately upon issuance.

       IT IS THEREFORE RECOMMENDED that the District Court accept the Plea

Agreement and the Guilty Plea of the Defendant, and that BERYL-ANNE TUFON LOBE

should be finally adjudged guilty of the offense listed above.

       SIGNED this 10th day of March, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
